Title: From James Madison to Robert R. Livingston and James Monroe, 29 July 1803
From: Madison, James
To: Livingston, Robert R.,Monroe, James


Gentlemen,
Department of State July 29th. 1803
Your dispatches including the Treaty and two Conventions signed with a French Plenipotentiary on the 30th of April were safely delivered on the 14th by Mr. Hughes, to whose care you had committed them.
In concurring with the disposition of the French Government to treat for the whole of Louisiana although the western part of it was not embraced by your powers you were justified by the solid reasons which you give for it; and I am charged by the President to express to you his entire approbation of your so doing.
This approbation is in no respect precluded by the silence of your commission and instructions. When these were made out the object of the most sanguine was limited to the establishment of the Mississippi as our boundary. It was not presumed that more could be sought by the United States either with a chance of success or perhaps without being suspected of a greedy ambition than the island of New Orleans and the two Floridas it being little doubted that the latter was or would be comprehended in the cession from Spain to France. To the acquisition of New Orleans and the Floridas the provision was therefore accommodated. Nor was it to be supposed that in case the French government should be willing to part with more than the territory on our side of the Mississippi an arrangement with Spain for restoring to her the territory on the other side would not be preferred to a sale of it to the United States. It might be added that the ample views of the subject carried with him by Mr Monroe, and the confidence felt that your judicious management would make the most of favorable occurrences, lessened the necessity of multiplying provisions for every turn which your negotiations might possibly take.
The effect of such considerations was diminished by no information or just presumptions whatever. The note of Mr Livingston in particular, stating to the French Government the idea of ceding the western country above the Arkansa and communicated to this Department in his letter of the 24th. of January, was not received here till April 5th more than a month after the instructions and Commission had been forwarded. And besides that this project not only left with France the possession and jurisdiction of one bank of the Mississippi from its mouth to the Arkansa but a part of West Florida the whole of East Florida and the harbours for ships of war in the gulph of Mexico, the letter inclosing the note, intimated that it had been treated by the French government with a decided neglect. In truth the communications in general between Mr. Livingston and the French government both of prior and subsequent date manifested a repugnance to our views of purchase which left no expectation of any arrangement with France by which an extensive acquisition was to be made unless in a favorable crisis of which advantage should be taken. Such was thought to be the crisis which gave birth to the extraordinary Commission in which you are joined. It consisted of the state of things produced by the breach of our Deposit at New Orleans, the situation of the French Islands, particularly the important Island of St Domingo, the distress of the french finances, the unsettled posture of Europe, the increasing jealousy between Great Britain and France, and the known aversion of the former to see the mouth of the Mississippi in the hands of the latter. These considerations it was hoped might so far open the eyes of France to her real interest, and her ears to the monitory truths which were conveyed to her thro’ different channels, as to reconcile her to the establishment of the Mississippi as a natural boundary with the United States; or at least to some concessions which would justify our patiently waiting for a fuller accomplishment of our wishes under auspicious events. The crisis relied on has derived peculiar force from the rapidity with which the complaints and questions between France and Great Britain ripened towards a rupture; and it is just ground for mutual and general felicitation, that it has issued under your zealous exertions, in the extensive acquisition beyond the Mississippi.
With respect to the terms on which the acquisition is made, there can be no doubt that the bargain will be regarded as on the whole highly advantageous. The pecuniary stipulations would have been more satisfactory if they had departed less from the plan prescribed and particularly if the two millions of dollars in cash intended to reduce the price or hasten the delivery of possession had been so applied and the assumed payments to American claimants placed on the footing specified in the instructions. The unexpected weight of the draught now to be made on the treasury will be sensibly felt by it and may possibly be inconvenient in relation to other important objects.
The President has issued his proclamation convening Congress on the 17th of October in order that the exchange of ratifications may be made within the time limitted. It is obvious that the exchange to be within the time, must be made here and not at Paris; and we infer from your letter of  that the ratifications of the Chief Consul are to be transmitted hither with that view.
I only add the wish of the President to know from you the understanding which prevailed in the negotiation with respect to the boundaries of Louisiana and particularly the pretensions and proofs for carrying it to the river Perdigo or for including any lesser portion of West Florida. With great respect and Consideration I remain, Gentlemen your most Obt Sert.
James Madison
 

   
   RC (PHC); Tr (DLC: Rives Collection, Madison Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Italicized words are those encoded by a clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly. Tr in Brent’s hand, docketed by Monroe.



   
   Livingston and Monroe to JM, 13 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:601–6).



   
   A copy of Livingston to Talleyrand, 10 Jan. 1803, was enclosed in Livingston to JM, 24 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:279 n. 2).



   
   Left blank in the RC, but JM was probably referring to Livingston and Monroe to JM, 16 May 1803.


